Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 12, 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA et al. (US 20190021123) in view of CHUNG et al. (US 20160212682).

Regarding claim 1, 12, 13, MA et al. (US 20190021123) teaches a communication control method (fig. 10, second terminal device (WE)), comprising: 
receiving, by an entity of a layer 2 or higher of a wireless node, from an entity of a layer 2 or higher of a base station, information for the wireless node to establish a control connection (fig. 10, par. 290, WE receives Secure transmission mode request from the eNB through the relay node, UE,) being used to transmit, between the wireless node and the base station through the relay node, control information related to the wireless node (par. 66, 290, where the radio bearer configuration complete signaling is used to indicate that configuration of the dedicated radio bearer for transmitting the radio resource connection management signaling of the second terminal device is completed; the second terminal device has enabled the secure transmission mode); and 
starting, by the wireless node, establishment of the control connection, based on the received information (fig. 10, par. 29, based on the secure transmission mode configuration complete message from the second terminal device (WE), that the second terminal device (WE) has enabled the secure transmission mode).
However, MA does not teach directly receiving, by a wireless node, from a base station;
But, CHUNG et al. (US 20160212682) in a similar or same field of endeavor teaches directly receiving, by a wireless node, from a base station, information for the (figs. 9A and 9B, par. 148, IUE directly receives the logged Measurement configuration (AreaConfiguration, D2D_Configuration) (911) to establish a communication with SeNB through a relay cellular communication link with RUE (941)).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method of CHUNG in the system of MA to provide the setup of relay connection through direct communication between wearable device and eNB.
The motivation would have to continue the connection as moving out of service coverage.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA et al. (US 20190021123) and CHUNG et al. (US 20160212682) as applied to claim 1 above, and further in view of ZANDER et al. (US 20160286567).

Regarding claim 4, MA does not explicitly teach the communication control method according to claim 1, further comprising: 
establishing, by the wireless node, a first path and a second path, the first path being a path from the base station to the wireless node via the relay node, and the second path being a path from the base station to the wireless node not via the relay node;
receiving, by the wireless node, specification information indicating the first path or the second path as a downlink path; and 

But, ZANDER in a similar or same field of endeavor teaches 
establishing, by the wireless node, a first path and a second path, the first path being a path from the base station to the wireless node via the relay node, and the second path being a path from the base station to the wireless node not via the relay node (fig. 1, par. 62, 65, 67, 92, “both, the direct channel 191 and the relaying channel 192 are available to send and/or receive data (communicate)”, );
receiving, by the wireless node, specification information indicating the first path or the second path as a downlink path (par. 62, 65, 67, 92, access point node grants for the UE using direct connection between UE and eNB or through relay); and 
receiving, by the wireless node, downlink information from the base station through the first path or the second path, based on the specification information (par. 62, receiving or sending data using direct connection between UE and eNB or through relay).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method of ZANDER in the system of MA and CHUNG to select direct or relay path.
The motivation would have to select best path between for communication.


Conclusion

LI et al. (US 20190327661) teaches After a Radio Resource Control (Radio Resource Control, RRC) connection is established between a wearable device and a base station, the base station may instruct, by using an RRC connection reconfiguration (Reconfiguration) message, the wearable device to report a measurement result of a candidate relay device. Then, the wearable device sends the measurement result of the candidate relay device to the base station in response to the instruction, so that the base station selects one relay device from the candidate relay device for the wearable device based on the measurement result, and hands over a communications link of the wearable device to the relay device (par. 56).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        02/25/2022